     Case 1:19-cr-00036-MHC-JSA Document 53 Filed 09/30/19 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


UNITED STATES OF AMERICA :
v. : CRIMINAL CASE NO.

HASHERJALLALTAHEB : l:19-cr-36-MHC-JSA



                                       ORDER

      In a recorded teleconference on September 26, 2019, the undersigned


advised counsel of a potential ground for judicial qualification in this case.

Specifically, the undersigned advised that his current eight-year term as U.S.


Magistrate Judge will expire on or about June 1, 2020; that he has expressed to the

Chief Judge his willingness to be considered for re-appointment to another term;

that the process for potential re-appointment will involve consideration by and

input from the current Magistrate Judge Merit Selection Panel (the "Panel"), which

consists of attorneys and other individuals appointed by the District Court to assist

with selection decisions regarding Magistrate Judges; and that the undersigned

understands that Mr. Akil Secret, one of the Defendant's appointed counsel in this


case, is a member of the Panel that will likely consider the undersigned's re-


appointment. The re-appointment process may include a period of public notice,


consideration of material submitted in response to the public notice, and an
        Case 1:19-cr-00036-MHC-JSA Document 53 Filed 09/30/19 Page 2 of 6




interview of the undersigned that may involve the members of the Panel, including

Mr. Secret. This process will likely occur during the pendency of this criminal

case.


        Canon 3D of the Judicial Code of Conduct provides (with exceptions not

pertment to this case) that when a Judge is disqualified in a proceeding because

"the judge's impartiality might reasonably be questioned," the Judge may

participate in the proceeding only if all the parties and lawyers, after notice of the

basis for the disqualification, have an opportunity to confer outside of the presence

of the Judge and all agree in writing or on the record to waive the disqualification

under a procedure independent of the Judge's participation. This procedure is

similarly provided for in the judicial disqualification statute, 28 U.S.C. §§ 455(a)

&(e).

         The undersigned has determined that the foregoing circumstances—by

which one of the attorneys participating in this case will likely have a role in

considering and giving input as to the undersigned's potential re-appointment to


the bench—would give rise to a reasonable question as to the undersigned's


impartiality in the case. The undersigned has also concluded that this conflict is




1 The undersigned understands that this process has not yet begun, but the
undersigned is initiating this process in advance of the ripening of the conflict so as
to foster the efficient resolution of this issue and to minimize any disruption to the
case.
     Case 1:19-cr-00036-MHC-JSA Document 53 Filed 09/30/19 Page 3 of 6




waivable by the parties and counsel pursuant to 28 U.S.C. § 455(e) and the Codes

of Conduct.


      Thus, unless a waiver is received from all parties and counsel, the


undersigned intends to disqualify and recuse himself from this proceeding and

direct that the case be re-assigned to another U.S. Magistrate Judge.


      If all parties and counsel wish to waive the undersigned's grounds for

disqualification, letters to that reflect must be received by the Court by October

28, 2019. A sample letter is enclosed. The letter should be signed and submitted

by counsel as well as, in Defendant's case, by the Defendant himself, after


consultation with counsel. The letters should not be sent to the undersigned and


copies should not be sent to opposing counsel. DO NOT FILE YOUR

LETTER(S). SUBMIT DIRECTLY TO THE CLERK OF THE COURT, via

e-mail, to James N. Hatten, Clerk of District Court and District Executive, at

James Hatten(2)gand.uscourts.gov. Mr. Hatten will inform the undersigned if


there is unanimous waiver or not and, in the case of a unanimous waiver, the letters


will be placed on the docket.

      The Government had previously requested an extension of the briefing

schedule relating to the pending discovery disputes, and a continuance of the

pretrial conference scheduled for October 1, 2019 until after the completion of the

briefing [50]. The Defendant consented to these continuances. The Court
     Case 1:19-cr-00036-MHC-JSA Document 53 Filed 09/30/19 Page 4 of 6




previously granted the motion [51] but neglected to specifically state that it would

continue the pretrial conference. The Court now clarifies that it GRANTS the

requested continuance of the pretrial conference until 10:00 am, Monday,

November 25t , 2019, in Courtroom 1875. This continuance is necessary to


allow the parties to fully brief the pending discovery disputes, and is now

necessary for the additional reason that counsel requires time to consult with the

Defendant and to consider whether to execute a waiver as discussed above. The


period from today through November 25, 2019 shall be excluded under the

District's Speedy Trial Plan and the Speedy Trial Act, pursuant to 18 U.S.C.

3161(h)(7)(A) and (B)(I) and (iv). The Court finds that the ends of justice sen/ed

by granting this continuance for the reasons stated above outweigh the best interest

of the public and the defendant in a speedy trial.

      IT IS SO ORDERED this 30th day of September, 2019.




                                     JUSjlN S. ANAND
                                     UNITED STATES MAGISTRATE JUDGE
                                    ^
Case 1:19-cr-00036-MHC-JSA Document 53 Filed 09/30/19 Page 5 of 6




      ATTACHMENT
      Case 1:19-cr-00036-MHC-JSA Document 53 Filed 09/30/19 Page 6 of 6




               Sample Waiver of Disqualification Letter - CRIMINAL CASES

NOTICE TO ATTORNEYS: DO NOT E-FILE THIS FORM; SUBMIT DIRECTLY TO THE
CLERK OF COURT
From: XXXXXXXX
      [Address]

To: Clerk of the Court
        United States District Court
        for the District of
        [Address]



                                                                      Date:

Re: United States v. Joe Smith, Case No.




Dear Clerk:



        I have consulted with my client(s),            _, concerning the Clerk's Notice that Judge

         intends to disqualify himsel£/herself from this case because his /her impartiality might

reasonably be questioned. We hereby waive this disqualification. We are willing to proceed forward

with Judge _ presiding.



        Pursuant to Canon 3D of the Code of Conduct, I am submitting this letter to the clerk's

office,but I am not copying Judge _, nor am I copying the other counsel of record or the other

parties. [Defendant's attorney should add: My client's signature is included below to indicate his/her

agreement.]




Yours truly,                                           Yours truly,
/s/                                    for]            /s/
xxxxxxxx                                               xxxxxxxx
Assistant United States Attorney                       Attorney of Record, on behalf of:
for the United States of America                               [Defendanfl

                                                       Agreed:

                                                       /s/
                                                       Client or Client Representative
